Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Morgan on 7/20/21.

The application has been amended as follows: 

--Claim 1: A pedometer device in conjunction with a sensor being worn by a user, the device comprising:
an acquiring unit that acquires a sensor signal output by the sensor carried by a user; 
an estimating unit that estimates a time period during which the user apparently has made a walking motion by detecting when substantially the same values are observed for the sensor signal, the time period being an estimated period during which the user apparently has walked a predetermined number of steps;
an extracting unit that extracts a feature quantity occurring in the estimated time period from the sensor signal;
-walking motion:
a comparing unit that compares the feature quantity extracted at the extracting unit with the walking model and compares the feature quantity extracted at the extracting unit with the non-walking model: and
a deciding unit that decides whether the user has walked a predetermined number of steps, based on a result of the comparison performed by the comparing unit.--

--Claim 9: A step counting method in conjunction with a sensor being worn by a user, the method comprising: 
acquiring a sensor signal output by the sensor carried by a user; estimating a time period during which the user apparently has made a walking motion by detecting when substantially the same values are observed for the sensor signal, the time period being an estimated period during which the user apparently has walked a predetermined number of steps;
extracting a feature quantity occurring in the estimated time period from the sensor signal;
 a predetermined number of steps of walking, and the non-walking model representing non-walking motions and being formed based on a feature quantity extracted from a sensor signal corresponding to a non-walking motion; and
deciding whether the user has walked a predetermined number of steps, based on a result of the comparison.--

	--Claim 11:  The pedometer device according to claim 1, further comprises a housing wherein the sensor and the pedometer device are located within the housing.—

Allowable Subject Matter
Claims 1, 6-9, and 11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711